Case 2:20-cv-02291-DOC-KES Document 175 Filed 09/08/20 Page 1 of 2 Page ID #:2770



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                          Date: September 8, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                        THE HONORABLE DAVID O. CARTER, JUDGE

                    Kelly Davis                                          Not Present
                  Courtroom Clerk                                       Court Reporter

         ATTORNEYS PRESENT FOR                                ATTORNEYS PRESENT FOR
               PLAINTIFF:                                          DEFENDANT:
              None Present                                          None Present


          PROCEEDINGS (IN CHAMBERS): ORDER RE: RESPONSIVE
                                     BRIEFING

          On September 7, 2020, Plaintiffs filed a Status Report (Dkt. 172), followed by a
  Notice of Errata with Exhibits A, B, C, and D on September 8, 2020 (Dkt. 174). These
  filings detail the City of Los Angeles’s estimate that 740 pallet shelters, over five years,
  will cost over $91 million. See Ex. A at 7. Plaintiffs represent that this results in an
  average per-bed rate of $41,932.83, a significantly higher sum than per-bed rates for
  similar pallet shelter initiatives in other municipalities—for example, per-bed rates of
  $8,252 in the City of Riverside and $14,875 in the County of Sonoma.1 Plaintiffs also
  raise various questions to identify potential cost-cutting options.

         The Court hereby INVITES the City of Los Angeles to file a response to the
  Status Report and Exhibits by 12:00 noon on Tuesday, September 15, 2020. In lieu of
  additional briefing, the parties shall reserve further discussion of this topic for the Status
  Conference set for Thursday, September 17, 2020.

     1
      Plaintiffs explain that the actual per-bed rate in the Sonoma pallet shelter community was $26,534,
  but with only a single individual per shelter. Had the Sonoma pallet shelters been double bunked, as in
  Los Angeles, the estimated per-bed cost would be the $14,875 listed above.
Case 2:20-cv-02291-DOC-KES Document 175 Filed 09/08/20 Page 2 of 2 Page ID #:2771
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                      Date: September 8, 2020
                                                                                         Page 2



         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd
   CIVIL-GEN
